   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 1 of 13 PageID #:117




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 RAYMOND RAMLJAK,

              Plaintiff,

       v.                                           No. 20 C 1903

 BOSTON SCIENTIFIC CORPORATION                      Judge Thomas M. Durkin
 and AMERICAN MEDICAL SYSTEMS, LLC
 a/k/a AMS,

              Defendants.

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Raymond Ramljak filed this products liability action against

defendants Boston Scientific Corporation (“BSC”) and American Medical Systems

LLC seeking relief for injuries he sustained in connection with an AMS 700 Series

penile prosthetic. BSC moves to dismiss the claims against it under Federal Rule of

Civil Procedure 12(b)(6). R. 11. For the following reasons, that motion is denied.

                                      Standard

       A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger

 v.Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint

 must provide “a short and plain statement of the claim showing that the pleader is

 entitledto relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair

 notice” of the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007). This standard “demands more than an unadorned, the-defendant-

 unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 2 of 13 PageID #:118




 While “detailed factual allegations” are not required, “labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Twombly,

 550 U.S. at 555.The complaint must “contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

 (quoting Twombly, 550 U.S. at 570). “‘A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.’” Boucher v. Fin.

 Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S.

 at 678). In applying this standard, the Court accepts all well-pleaded facts as true

 and draws all reasonable inferences in favor of the non-moving party. Tobey v.

 Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      BSC manufactures and sells medical devices. R. 1 ¶ 8. At issue in this case is

BSC’s AMS 700 LGX, a penile implant used to treat erectile disfunction, and one of

the models in the AMS 700 Series of inflatable penile prosthetic devices. Id. ¶¶ 9, 17.

The AMS 700 Series devices are fully implanted in the patient. Id. ¶ 10. To inflate

the device, the patient squeezes a pump implanted inside his scrotum to fill the

inflatable cylinders from a fluid-filled reservoir that is implanted in the patient’s

abdomen. To deflate the device, the patient presses a deflation button located in the

scrotum. Id. ¶¶ 12-14.

      The AMS 700 LGX is a Class III medical device subject to the Food and Drug

Administration’s (“FDA’s”) premarket approval process. Id. ¶ 15. To be certified as a




                                            2
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 3 of 13 PageID #:119




Class III device, BSC was required to submit the manufacturing procedures and

device specifications for the AMS 700 LGX for FDA approval. Id. BSC is obligated to

follow all specifications approved by the FDA. Id. ¶¶ 16.

      On June 20, 2018, Plaintiff had an AMS 700 LGX surgically implanted. Id. ¶

18. At a follow-up appointment about one month later, Plaintiff’s surgeon was unable

to deflate the device after inflating it properly. The surgeon’s efforts caused Plaintiff

great pain. Id. ¶ 20. Plaintiff’s surgeon determined that the deflation button on the

device would not depress. Id. ¶ 21. When the device still was not deflating properly

the following month, Plaintiff’s surgeon determined that Plaintiff may need a “take

back surgery,” during which the device would be removed and replaced due to its

mechanical failure. Id. ¶ 23. In the meantime, Plaintiff continued to suffer from

severe pain associated with his inability to fully deflate the device. Id. ¶ 24.

      On September 5, 2018, Plaintiff underwent “take back surgery.” Id. ¶ 25. After

removing the faulty device, the surgeon determined that the spring mechanism did

not function properly. Id. ¶ 26. BSC representatives then examined the faulty device,

and concluded consistent with Plaintiff’s surgeon that the pump had a misaligned

spring. Id. ¶¶ 27-28. The faulty device and second surgery caused Plaintiff great pain.

Id. ¶¶ 18, 29.

      Plaintiff alleges two Illinois state law claims against BSC premised on an

alleged manufacturing defect: (1) strict liability, based on the theory that Plaintiff’s

device “was manufactured in such a way that it did not conform to the specifications

submitted to and approved by the FDA during the pre-market approval process;” and




                                            3
     Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 4 of 13 PageID #:120




(2) negligence, based on the theory that (among other things) the defendants failed to

comply with 21 C.F.R. 820.80(c) and/or (d). See generally id. The complaint expressly

alleges that neither claim is preempted under 21 U.S.C. § 360k (described further

below) because both turn on BSC’s failure to manufacture the device in accordance

with federal requirements. BSC moves to dismiss both claims.

                                       Analysis

       BSC makes two principal arguments in support of dismissal. Specifically, that:

(1) Plaintiff’s claims are preempted; and (2) Plaintiff fails to state a plausible claim

for relief. In addition to addressing the merits of BSC’s arguments, Plaintiff contends

that a Rule 12(b)(6) motion is not the proper vehicle for BSC’s preemption argument.

The Court addresses this argument first.

I.       Rule 12(b)(6) Motion as a Vehicle for Preemption

       Plaintiff argues that the Court should deny BSC’s motion because preemption

is an affirmative defense, and as such, may be raised only in a Rule 12(c) motion for

judgment on the pleadings after an answer is filed. R. 17 at 3. Plaintiff is correct that

ordinarily “[a]ffirmative defenses do not justify dismissal under Rule 12(b)(6);

litigants need not try to plead around defenses.” Doe v. GTE Corp., 347 F.3d 655, 657

(7th Cir. 2003)). Indeed, the Seventh Circuit “has repeatedly cautioned that the

proper heading for such motions is Rule 12(c), since an affirmative defense is external

to the complaint.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 n.1

(7th Cir. 2012). Nevertheless, courts in this District have regularly “[decided] Rule

12(b)(6) motions on the basis of affirmative defenses and [the Seventh Circuit] has




                                           4
      Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 5 of 13 PageID #:121




affirmed” those decisions. Id.; see also Tillman v. Smith & Nephew, Inc., 2013 WL

3776973, at *5 (N.D. Ill. July 18, 2013) (denying Rule 12(b)(6) motion to dismiss

plaintiff’s claims on the merits of preemption arguments); Gravitt v. Mentor

Worldwide, LLC, 289 F. Supp. 3d 877, 884 (N.D. Ill. 2018) (dismissing plaintiff’s FDA

noncompliance claims as preempted under § 360k(a) on defendant’s 12(b)(6) motion).

Moreover, little rides on the distinction, because “[a] motion for judgment on the

pleadings under Rule 12(c) . . . is governed by the same standards as a motion to

dismiss for failure to state a claim.” Laverty v. Smith & Nephew, Inc., 197 F. Supp.

3d 1026, 1029 (N.D. Ill. 2016) (quoting BBL, Inc. v. City of Angola, 809 F.3d 317, 325

(7th Cir. 2015)). Accordingly, “[w]hen a plaintiff’s complaint . . . sets out all of the

elements of an affirmative defense, dismissal under Rule 12(b)(6) is appropriate.”

Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012).

Plaintiff’s complaint does just that, having identified the exact provision that BSC’s

preemption argument rests upon (21 U.S.C. § 360k), and alleging that his claims are

not preempted by that provision. R. 1 ¶¶ 40-41, 52-53. Therefore, Plaintiff cannot now

argue that BSC’s motion should be denied because he was not required to anticipate

it, and the Court turns to the merits of BSC’s arguments.

II.       Preemption

          A bit of background is necessary to understand the parties’ preemption

arguments. Congress granted the FDA sole authority to regulate medical devices and

created a “regime of detailed federal oversight” through the Medical Device

Amendments Act of 1976, 21 U.S.C. § 360 (the “MDA”), which amended the Food,




                                           5
    Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 6 of 13 PageID #:122




Drug, and Cosmetics Act (“FDCA”). Riegel v. Medtronic, Inc., 552 U.S. 312, 327-30

(2008). The MDA divides medical devices into three categories based on the risk they

pose to the public: (1) Class I devices, which present no unreasonable risk of illness

or injury; (2) Class II devices, which present a greater potential for danger and thus

warrant more stringent controls; and (3) Class III devices, like the AMS 700 LGX at

issue here, which “present[ ] a potential unreasonable risk of illness or injury,” and

are therefore subject to the most regulation. 21 U.S.C. § 360c(a)(1)(A)-(C). As

Plaintiff’s complaint alleges, Class III devices generally are required to undergo a

“rigorous” premarket approval (“PMA”) process. Riegel, 552 U.S. at 317. During that

process, a manufacturer submits detailed information concerning the safety and

efficacy of its device—typically in the form of a multivolume application—which the

FDA then spends an average of 1,200 hours reviewing. Id. at 317-18. Once such a

device has received premarket approval, the MDA prohibits the manufacturer from

making changes that would impact the safety or effectiveness of the device without

FDA permission. Id. at 319.

        According to BSC, the FDA’s approval of the AMS 700 LGX through this

process means that Plaintiff’s claims against it are expressly preempted under

Section 360k of the MDA. 1 That section preempts state claims when: (1) the federal

government has established specific requirements applicable to the device; and (2)

the common law claims are based on state requirements that are “different from, or



1 Without elaborating, BSC also contends that Plaintiffs’ claims are impliedly
preempted under 21 U.S.C. § 337. But because BSC fails to develop this argument,
the Court does not consider it here.


                                          6
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 7 of 13 PageID #:123




in addition to the federal ones” and relate to the device’s safety and effectiveness.

Riegel, 552 U.S. at 322 (citing 21 U.S.C. § 360k(a)).

      Plaintiff does not contest that the first prong of the Riegel test is met, and nor

could he; as stated, the AMS 700 LGX is a Class III device certified under the PMA

process. But the parties dispute whether Plaintiff’s claims involve state requirements

that are “different from, or in addition to” the federal requirements such that

preemption applies. 21 U.S.C. § 360k(a). And that matters, because “§ 360k does not

prevent a State from providing a damages remedy for claims premised on a violation

of FDA regulations; the state duties in such a case ‘parallel,’ rather than add to,

federal requirements.” Riegel, 552 U.S. at 330.

      In considering the parties’ arguments on preemption, two principles guide the

Court’s analysis: first, the presumption against the preemption of state police power,

Medtronic, Inc. v. Lohr, 518 U.S. 470, 475 (1996); and second, that Congress’s purpose

“is the ultimate touchstone in every preemption case.” Id. at 485. With that, the Court

turns to the parties’ arguments on each claim.

      Strict liability. BSC argues that Plaintiff’s strict liability claim fails because

a plaintiff cannot bring a strict liability manufacturing defect claim that is based on

a violation of plans approved through the PMA process. BSC is correct on the law.

See Tillman v. Smith & Nephew, Inc., 2012 WL 6681698, at *3 (N.D. Ill. Nov. 1, 2012)

(a plaintiff’s claim is preempted if it is based on an alleged defect that is intrinsic to

the product as approved through the PMA process). But the problem for BSC is that

Plaintiff’s contention is not that the manufacturing process approved through the




                                            7
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 8 of 13 PageID #:124




PMA process led to the defect, but rather that the defect was caused by

manufacturing procedures that did not conform with the FDA’s requirements. See R.

1 ¶ 35 (alleging that “[t]he device was manufactured in such a way that did not

conform to the specifications submitted to and approved by the FDA during the pre-

market approval process”). Such a theory directly tracks that of a parallel claim. See

Bausch v. Stryker Corp., 630 F.3d 546, 553 (7th Cir. 2010) (“if [plaintiff] can prove

those allegations of harm caused by violations of federal law, her claims under state

law would not impose on defendants any requirement ‘different from, or in addition

to, any requirement’ imposed by federal law”); see also Elmore v. Smith & Nephew,

Inc, 2013 WL 1707956, at *3 (N.D. Ill. Apr. 19, 2013) (“Medical device manufacturers

that receive PMA are protected from civil liability to the extent that they comply with

federal law, but this protection does not foreclose claims based on violations of federal

law.”).

          BSC also argues that Plaintiff’s strict liability claim is preempted for failure to

“allege a violation of any specific FDA regulation.” R. 12 at 8. But this argument is

foreclosed by Bausch, where the Seventh Circuit expressly held that the district court

erred in dismissing the plaintiff’s original complaint on the basis that it did not

“specify the precise defect or the specific federal regulatory requirements that were

allegedly violated.” Bausch, 630 F.3d at 560; see also id. (“Although the complaint

would be stronger with such detail, we do not believe the absence of those details

shows a failure to comply with Rule 8 of the Federal Rules of Civil Procedure or can




                                               8
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 9 of 13 PageID #:125




support a dismissal under Rule 12(b)(6).”). Plaintiff’s strict liability claim thus

survives BSC’s preemption argument.

      Negligence. The same is true for Plaintiff’s negligence claim, which is based

upon “the contention that the Defendants’ product was in violation of federal

regulations and requirements,” including certain Current Good Manufacturing

Practice (“CGMP”) requirements set forth in 21 C.F.R. 820.80(c) and (d). R. 1 ¶¶ 48-

50. Just as they are required to comply with device-specific requirements approved

through the PMA process, manufacturers of Class III medical devices also are

required to comply with CGMPs, which are “intended to ensure that finished devices

will be safe and effective and otherwise in compliance with the [FDCA].” 21 C.F.R. §

820.1(a)(1); see also Bausch, 630 F.3d at 555. Among other things, CGMPs govern the

“methods used in, and the facilities and controls used for, the design, manufacture,

packaging, labeling, storage, installation, and servicing of all finished devices

intended for human use.” 21 C.F.R. § 820.1(a)(1).

      But BSC argues that a violation of a CGMP “do[es] not support a parallel

claim” because CGMPs are “vague and generic.” R. 12 at 9. BSC cites only to cases

outside this Circuit in support. Id. And that makes sense, because the Seventh Circuit

in Bausch explicitly held that CGMPs are “obviously vital to producing safe and

effective medical devices” even though they are “not concrete or product-specific,” and

that state claims based on their violation are therefore not preempted. Bausch, 630

F.3d at 555 (“We do not see a sound legal basis for defendants’ proposal to distinguish

between general requirements and ‘concrete, device-specific’ requirements.”); see also




                                          9
   Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 10 of 13 PageID #:126




Tillman v. Smith & Nephew, 2013 WL 3776973, at *3 (N.D. Ill. July 18, 2013) (holding

that negligence and strict liability claims based on CGMPs, including 21 C.F.R. §

820.80, not preempted); Elmore, 2013 WL 17077956 at *2-3 (same). As such,

Plaintiff’s negligence claim also is a parallel claim that survives preemption.

III.   Sufficiency of Plaintiff’s Complaint

       Next, BSC argues that even if Plaintiff’s claims are parallel claims, Plaintiff’s

complaint fails to allege sufficient facts to make those claims plausible. The Court

takes each claim in turn.

       Strict liability. To state a strict liability claim based on a manufacturing

defect under Illinois law, a plaintiff must allege: (1) “a condition of the product that

results from manufacturing;” (2) that the condition “made the product unreasonably

dangerous;” (3) that the condition “existed at the time the product left the defendant’s

control;” (4) that “the plaintiff suffered an injury;” and (5) that “the injury was

proximately caused by the condition.” Salerno v. Innovative Surveillance Tech., Inc.,

932 N.E.2d 101, 109 (Ill. App. Ct. 2010). According to BSC, Plaintiff’s complaint

contains only conclusory allegations, and impermissibly “leaves to the imagination

how the deflation mechanism was defective;” is “devoid of any non-conclusory

allegations tying Plaintiff’s alleged defect in manufacture to his alleged injuries;” and

“asks the Court to assume that the deflation issue was necessarily the result of a

manufacturing issue, rather than an issue that arose after the device left BSC’s

control.” R. 12 at 21-22.




                                           10
  Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 11 of 13 PageID #:127




      But “[t]here are no special pleading requirements for product liability claims

in general, or for Class III medical device claims in particular.” Bausch, 630 F.3d at

558. In fact, the Seventh Circuit has recognized “how difficult it is to plead such a

claim sufficiently to survive a motion to dismiss,” and has cautioned district courts to

“keep in mind” in reviewing 12(b)(6) motions that “much of the product-specific

information about manufacturing needed to investigate such a claim is kept

confidential by federal law.” Id. Contrary to BSC’s representations, Plaintiff’s

complaint alleges a specific defect with the AMS 700 LGX; that is, a misaligned spring

within the pump, which was identified by both Plaintiff’s surgeon and BSC as the

issue that made it difficult to deflate the device. R. 1 ¶¶ 26-28. Plaintiff also alleges

that the device had a manufacturing defect and did not conform with FDA approvals,

and that the defect was present when it left BSC’s control. Id. ¶¶ 32, 35, 36. Finally,

Plaintiff specifically alleges that his and his surgeon’s inability to inflate the device

caused him great pain. Id. ¶¶ 20-21, 24. That is sufficient to plausibly allege that a

manufacturing defect was the source of his troubles and allow Plaintiff to proceed to

discovery. See Bausch, 630 F.3d at 558 (“[f]ormal discovery” is usually “necessary

before a plaintiff can fairly be expected to provide a detailed statement of the specific

bases for her claim”).

      Negligence. To state a negligence claim, a plaintiff must allege: (1) the

existence of a duty of care owed by the defendant to the plaintiff; (2) a breach of that

duty; and (3) an injury proximately caused by the breach. Bajwa v. Metro. Life Insur.

Co., 804 N.E.2d 519, 526 (Ill. 2004). BSC argues that Plaintiff’s negligence claim fails




                                           11
    Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 12 of 13 PageID #:128




because it does not sufficiently allege a “causal link” between the “alleged violations

of 21 C.F.R. § 820.80(c) and (d) . . . and his injuries.” R. 12 at 11. However, the

complaint specifically alleges that BSC failed to identify, capture and/or correct the

discrepancy in the deflation mechanism in violation of those regulations, and that

those failures resulted in severe pain and a second surgery. R. 1 ¶¶ 48(c)-(g), 49, 54.

That is more than enough at this stage. 2 See Bausch, 630 F.3d at 554 (“plaintiffs could

not be expected to plead their claims with greater specificity without discovery to

obtain access to confidential government and company documents”).


                              *      *      *      *      *

       Finally, BSC argues that discovery in this case would be futile, as “the publicly

available information” shows that the FDA has not taken any “compliance

enforcement action or assessed any violations with respect to the device” that would

“support a parallel claim.” R. 12 at 12; R. 18 at 10. And in its reply brief, BSC attempts

to distinguish this case from Bausch on the basis that the plaintiff in that case had

identified past FDA violations for the product at issue (whereas here, Plaintiff has

not and indeed cannot). But Plaintiff is not required to take BSC’s word that any

issues with the AMS 700 LGX would necessarily be reflected in its publicly available

materials, and it is unreasonable to suggest that just because a defect may not have

been recognized in the past, one could not be uncovered and acknowledged now.


2 BSC also argues that Plaintiff’s negligence claim “fails for the same reasons as
Plaintiff’s strict liability manufacturing defect claim.” R. 12 at 22. But because the
Court already concluded that Plaintiff’s strict liability claim was sufficiently plead, it
reaches the same conclusion with respect to his negligence claim.



                                           12
  Case: 1:20-cv-01903 Document #: 20 Filed: 03/31/21 Page 13 of 13 PageID #:129




Moreover, Bausch in no way requires such an allegation to proceed to discovery. And

that makes sense, because imposing that obligation would foreclose suit for all

persons injured by recently-approved medical devices for which there is little to no

manufacturing history. BSC’s motion to dismiss is denied.

                                    Conclusion

       For the foregoing reasons, BSC’s motion to dismiss, R. 11, is denied. A status

 hearing is set for April 14, 2021 at 9:00 a.m. The parties are directed to file a

 proposed discovery schedule by April 12, 2021.

                                                    ENTERED:




                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge

Date: March 31, 2021




                                         13
